Citation Nr: 1431406	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-05 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to exposure to the herbicide Agent Orange and as secondary to a liver disability.

2.  Entitlement to service connection for a liver disability, to include as secondary to exposure to the herbicide Agent Orange and as secondary to PCT.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010, April 2011, and October 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2014.  A transcript of his hearing has been associated with the claims file.  

The Virtual VA paperless claims processing system includes the transcript from the March 2014 Travel Board hearing and VA treatment records from the Lincoln and Omaha VA Medical Centers (VAMC) dated from September 2013 to December 2013, February 2013 to April 2013, September 2012 to February 2013, September 2012 to October 2012, November 2011 to September 2012, and April 2003 to June 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are no VA examinations with nexus opinions on file with respect to the issues of entitlement to service connection for PCT and a liver disability, to include whether these disabilities are due to exposure to herbicides.  

The Veteran has claimed that his PCT is either secondary to his presumed herbicide exposure while on active duty or to his liver disability.  Specifically, in his March 2014 Travel Board hearing, the Veteran claimed that a VA doctor informed him that the blisters on his hand were from his liver damage.  The Board notes that although the Veteran is not yet service connected for a liver disability, he has a pending claim for entitlement to service connection for a liver disability.  

The Veteran's service treatment records are negative for treatment for or a diagnosis of PCT during service.  Furthermore, PCT was not diagnosed within one year of service.  See 8 C.F.R. § 3.307(a)(6)(ii) (2013).  However, in his March 2014 Travel Board hearing, the Veteran claimed that he first noticed blisters on his hands the summer he returned from Vietnam.  He reported that he did not seek treatment at first because he thought it was sunburn, and it went away.  The Veteran indicated that he did not seek treatment for his skin condition until 2007, when it worsened.  In a September 2007 VA treatment record, the Veteran was diagnosed with PCT, and in an October 2007 VA treatment record, the Veteran reported a long history of blistering on his hands.  In light of the foregoing, the Veteran should be provided with a VA examination to determine the nature and etiology of his PCT, to include whether this disability was due to exposure to herbicides or his liver disability.

The Veteran has claimed that his liver disability is either secondary to his presumed herbicide exposure while on active duty or to his PCT.  Specifically, in his April 2011 notice of disagreement, the Veteran indicated that his liver disease was caused by his PCT, which was caused by herbicide exposure in Vietnam.  He explained that his skin doctor at the Omaha VAMC informed him that his liver disease was caused by his skin condition.  The Board notes that although the Veteran is not yet service connected for a skin condition, he has a pending claim for entitlement to service connection for PCT.  

The Veteran's service treatment records are negative for treatment for or a diagnosis of a liver disability, and it is unclear whether the Veteran has a current diagnosed liver disability.  However, in a July 2008 VA treatment record, an ultrasound showed a questionable lesion in the liver, and it was noted that a computed tomography (CT) scan would be performed for follow up.  

The Board notes that liver disease is not one of the presumptive diseases that result from exposure to Agent Orange and other herbicides.  See 38 C.F.R. § 3.309 (e).  Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  Consequently, the Veteran should be provided with a VA examination to determine the nature and etiology of any diagnosed liver disability, to include whether this disability was due to exposure to herbicides or his PCT.

As to the claim for TDIU, the Board observes that the Veteran is currently assigned a 60 percent evaluation for ischemic heart disease (coronary artery disease) status post myocardial infarction and left ventricular thrombus; a 30 percent evaluation for posttraumatic stress disorder (PTSD); a 30 percent evaluation for bilateral hearing loss; a 10 percent evaluation for tinnitus; and entitlement to special monthly compensation for erectile dysfunction (ED).  He accordingly meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  Therefore the Board's analysis thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran contends that he is unable to work due to his service-connected disabilities, specifically his ischemic heart disease, his PTSD, and his bilateral hearing loss.  In particular, in his March 2014 Travel Board testimony, the Veteran indicated that he could not work in his usual occupation because he was unable to obtain his commercial driver's license (CDL) due to his ischemic heart disease.

In an August 2011 VA examination, the examiner found that the Veteran's PTSD would not render him unemployable.  In an October 2011 VA opinion on employability, the examiner found that the Veteran had significant hearing loss that could not be fully overcome by hearing aids.  The examiner indicated that the Veteran communicated well in a quiet environment.  He found that his hearing loss would restrict his range of employment, but should not prevent employment in an appropriate environment.  The examiner further indicated that the Veteran's ED would not prevent any desired gainful employment, whether physical or sedentary.  In a July 2012 VA opinion on employability, the examiner found that based on a review of the record and previously rendered opinions, the Veteran would be precluded for occupations that would require more than sedentary physical duties due to the Veteran's noted limit of activity to >3 - <5 METS secondary to his service-connected ischemic heart disease.  The examiner found, however, that in consideration of all of the Veteran's service-connected disabilities in combination (ischemic heart disease, PTSD, and bilateral hearing loss), the Veteran would not be completely precluded from substantially gainful employment of a sedentary nature.  

The Board finds that the July 2012 VA examiner did not provide a rationale for his opinion that the Veteran's service-connected disabilities did not completely preclude the Veteran from substantially gainful employment of a sedentary nature. The examiner also did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  On remand, an opinion should be obtained regarding whether the Veteran is unemployable. 

The RO should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development is completed, the Veteran should be afforded an examination to address the nature and etiology of his porphyria cutanea tarda.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  

(a) The examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's porphyria cutanea tarda was present within one year after the Veteran's last date of exposure to herbicides.  

In rendering the opinion, the examiner should address the Veteran's contention that he first noticed blisters on his hands the summer he returned from Vietnam.  The examiner should also note and discuss the October 2007 VA treatment record, in which the Veteran reported a long history of blisters to his hands.

(b) If the examiner finds that the Veteran's porphyria cutanea tarda was not present within one year after the Veteran's last date of exposure to herbicides, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disorder commenced during or is otherwise related to the Veteran's period of active duty service.

(c) If the answers to the above questions are negative, the examiner should indicate whether the Veteran's porphyria cutanea tarda is the result of his liver disease, to include aggravation (increase in severity beyond the natural progression of the disorder).

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.
 
3. The Veteran should be afforded an examination to address the nature and etiology of any diagnosed liver disability.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

(a) The examiner must indicate whether the Veteran has any current liver disability.

(b) If a liver disability is diagnosed, the examiner should address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a liver disability commenced during or is otherwise related to the Veteran's period of active duty service, to include herbicide exposure.

(c) If the answer to the above question is negative, the examiner should indicate whether the Veteran's liver disease is the result of his porphyria cutanea tarda, to include aggravation (increase in severity beyond the natural progression of the disorder).

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

4. Thereafter, provide the claims file to an appropriate medical professional who is qualified to offer a single opinion regarding whether the Veteran is unemployable.  The examiner should review the claims file and then offer an opinion as to whether the Veteran's service-connected disabilities (listed above), singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience (high school degree, farmer, construction worker, and commercial truck driver), but not his age or any impairment caused by nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations regarding the impact of the Veteran's service-connected disabilities on his ability to work.  

All opinions expressed should be accompanied by a supporting rationale.

5. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


